Appeal from a judgment of the Supreme Court at Special Term (Bradley, J.), entered October 14, 1983 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare invalid the nominating petition naming certain respondents as candidates of the Independent Taxpayers Party for the office of Ulster County Legislator, Fifth Legislative District, in the November 8, 1983 general election. Judgment affirmed, without costs (Matter ofSahler v Callahan, 92 AD2d 976). Mahoney, P. J., Sweeney, Casey, Yesawich, Jr., and Levine, JJ., concur.